                                Case 21-17494-PDR                  Doc 12            Filed 08/31/21     Page 1 of 2
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                             www.flsb.uscourts.gov
                                                 CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                              Original Plan
                      0    FIRST                                   Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)

                      IT                                           Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: VIRGINIA ALVAREZ                                JOINT DEBTOR                                        CASE NO.: 21-17494-PDR
SS#: xxx-n- 9338                                          SS#: xxx-xx-
L          NOTICES
           To Debtors:        Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                              and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                              Local Rules 2002-1(C)(5), 3015-l(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                              filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
           To Creditors:      Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                              be reduced, modified or eliminated.
           To All Parties:    The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                              box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                            IT Included              ■   Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set                   ❑
                                                                                                                 Included            ■   Not included
  outin Section III
  Nonstandard provisions, set out in Section IX                                                             IT Included              ■   Not included
II.        PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

           A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
              fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
              amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                 1.   $155.18               for months    1    to 36 ;

           B. DEBTOR(S)' ATTORNEY'S FEE:                                       IT NONE       ❑ PRO BONG
       Total Fees:              $4,650.00            Total Paid:           $2,187.00           Balance Due:           $2,463.00
       Payable             $141.07          /month (Months 1       to 17 )
       Payable             $64.81           /month (Months 18 to 18 )
       Allowed fees under LR 2016-l(B)(2) are itemized below:
       Safe Harbor: $4,500.00 Attorney's Fees + $150.00 Costs = $4,650.00

       Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.       TREATMENT OF SECURED CLAIMS                        IT NONE
           A. SECURED CLAIMS:               ❑~   NONE
          B. VALUATION OF COLLATERAL: ❑■ NONE
           C. LIEN AVOIDANCE ❑■ NONE
          D. SURRENDER OF COLLATERAL:                         ❑~ NONE
           E. DIRECT PAYMENTS                ❑     NONE
           Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution fom the Chapter 13 Trustee.
                   The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                   confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
                   codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                      Name of Creditor                Last 4 Digits of AccountNo. Description of Collateral (Address. Vehicle, etc.)
LF-31(rev. 0610421)                                                      Page I of
                                     Case 21-17494-PDR                   Doc 12        Filed 08/31/21       Page 2 of 2
                                                                           Debtor(s): VIRGINIA ALVAREZ                      Case number: 21-17494-PDR
                             Name of Creditor              Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                             American Honda Finance        5434                               2017 Honda Accord Sedan 4D
                        1.
IV.         TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)J                             0 NONE
V.          TREATMENT OF UNSECURED NONPRIORITY CREDITORS                                         ❑ NONE
               A. Pay              S0.00         /month (Months     1     to l7 )

                    Pay            S76.26        /month (Months 18        to 18 )

                    Pay           S 141.07       /month (Months 19        to 36 )

                        Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

               B. ❑ If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

               C. SEPARATELY CLASSIFIED:                        NONE
VI.         STUDENT LOAN PROGRAM                          NONE
VII.        EXECUTORY CONTRACTS AND UNEXPIRED LEASES                                       ❑■ NONE
VIII.       INCOME TAX RETURNS AND REFUNDS: Q NONE
IX.         NON-STANDARD PLAN PROVISIONS                           NONE


                         PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.



                                                Debtor     ~>     Z j     _ ? /                                      Joint Debtor
     IRGIN~A ALVAREZ                                              Date                                                                    Date



  /s/ Jose A. Blanco, Esq.                          August 26, 2021
    Attorney with permission to sign on                        Date
              Debtor(s) behalf

   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 06/04/21)                                                        Page 2 of 2
